*904On Petition for Rehearing.
In our former opinion herein we allowed interest from the date of demand for payment of the erroneous refund following our decision in United States v. Carpenter (C.C.A.10) 84 F.(2d) 813. Section 803 (d) of the Revenue Act of 1936, 26 U.S.C.A.Supp. § 1646(d), was not called to our attention and we failed to note its provisions. Under it the United States was clearly entitled to recover interest from the date of the payment of the refund.
However, our decision was handed down July 1, 1937, and on August 2, 1937, a stipulation was entered into between Claude I. Depew, Esq., and W. E. Stanley, Esq., attorneys for appellant, and R. T. McCluggage, Assistant United States Attorney, and attorney of record for the United States in this court, reciting that neither party desired nor intended to file a petition for rehearing or an application to the Supreme Court of the United States for certiorari, and agreeing that the mandate might issue forthwith. The mandate duly issued and on August 12, 1937, was duly spread of record in the trial court pursuant to the order of that court. Immediately thereafter the appellant paid the judgment in accordance with the provisions of the mandate.
Thereafter, the appellee filed a motion to withdraw the stipulation and recall the mandate and for a rehearing.
It was the duty of the District Attorney to represent the United States in the action in the trial court. 28 U.S.C.A. § 485; McKay v. Rogers (C.C.A.10) 82 F.(2d) 795, 798. We must assume that he was duly authorized by the Attorney General to appear for the United States and manage the case in the Court of Appeals, 5 U.S.C.A. § 317; McKay v. Rogers, supra; United States v. Winston, 170 U.S. 522, 525, 18 S.Ct. 701, 42 L.Ed. 1130.
We conclude, therefore, that the United States is bound by the stipulation entered into by its attorney of record. Confiscation Cases, 7 Wall. 454, 456-458, 19 L.Ed. 196; Swift & Company v. United States, 276 U.S. 311, 331, 48 S.Ct. 311, 316, 72 L.Ed. 587. The Attorney General had the power to decline to file a petition for rehearing or an application for certiorari and to delegate that power to the Assistant District Attorney. United States v. Winston, supra; Pueblo of Picuris v. Abeyta (C.C.A.10) 50 F.(2d) 12, 13; 14; Mars v. McDougal (C.C.A.10) 40 F.(2d) 247, 249. The appellant has acted on the faith of that stipulation and paid the judgment. It is now too late for the United States to recede therefrom.
The petition for rehearing is therefore denied.